Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	DETAILED ACTION

This communication is in response to: Application filed on March 26th, 2021
Claims 1-20 are pending claims.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As for independent claims 1, 13 and 19:
Claims recite "buffer regions" which can be interpreted in multiple ways which are dissimilar. For example, do buffer regions represent memory buffer? or are buffer regions represent an area on a displayed map? 
Additionally, Claims recite “a coverage area” which can be interpreted in multiple ways which are dissimilar. For example, does a coverage area represent an area where autonomous vehicle has connection to the internet? or is coverage area represent a service pickup area for the passenger or an area on a map?
For the prior-art rejection examiner interpreted as “buffer regions” as an area on a map and “coverage area” as specific area displayed on a map.
As for dependent claims 2-12, 14-18 and 20:
Claims are rejected for fully incorporating the deficiency of their respective independent claims.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wheeler, US PG PUB# 2019/036882 A1 (hereinafter Wheeler) in view of Iagnemma et al., US PG PUB# 2018/0113456 A1 (hereinafter Iagnemma).
As for independent claim 1:
Wheeler shows a method for determining and displaying a coverage area, the method comprising:
selecting, from a map database storing data describing a set of connected roads each having one or more lanes, a plurality of lanes along which an AV can stop (0028 and 0030, Wheeler shows autonomous vehicle accessing map data containing a plurality of roads and identifying stopping location); 
generating a plurality of buffer regions, each buffer region corresponding to a respective lane of the plurality of lanes and comprising an area within a particular distance from the lane (0074-0076 Wheeler shows geometric boundaries of the lanes along a plurality of constraints the vehicle can travel); 
While Wheeler shows an autonomous vehicle and displaying a map, Wheeler doesn’t specifically show combining the plurality of buffer regions to generate a coverage area; providing a display of at least a portion of the coverage area overlayed on a map of roads corresponding to at least a portion of the set of connected roads in the map database. In the same field of endeavor Iagnemma teaches combining the plurality of buffer regions to generate a coverage area; providing a display of at least a portion of the coverage area overlayed on a map of roads corresponding to at least a portion of the set of connected roads in the map database in 0051, 0079, 0080, 0097-0099, Figures 5-7. Both Wheeler and Iagnemma teach displaying a map and identifying obstacles and stopping area. Accordingly it would have been obvious before the effective filing date of the claimed invention to a skilled artisan to modify the method of Wheeler to incorporate the teaching of Iagnemma, thus allow displaying an overlayed on a map showing a region (Iagnemma, 0099).
As for dependent claim 2:
Wheeler – Iagnemma suggests the method of claim 1, wherein selecting the plurality of lanes along which an AV can stop comprises: retrieving, from the map database, a routable graph comprising a plurality of connected lanes along which an AV can be routed; and filtering the routable graph to obtain the plurality of lanes along with the AV can stop, wherein the plurality of lanes is a subset of the plurality of connected lanes (see Iagnemma, 0099-0102, Figures 7 and 13).
As for dependent claim 3:
Wheeler – Iagnemma suggests the method of claim 2, wherein one of the connected lanes comprises a first portion along which the AV can stop and a second portion along which the AV cannot stop, and selecting the plurality of lanes along which the AV can stop comprises selecting the first portion along which the AV can stop as one of the plurality of lanes along which the AV can stop (Iagnemma, 0047, see stopping place).
As for dependent claim 4:
Wheeler – Iagnemma suggests the method of claim 2, further comprising: receiving, from an AV, data describing routability of a lane represented in the routable graph; and updating the routable graph based on the data from the AV (Iagnemma, 0059).
As for dependent claim 5:
Wheeler – Iagnemma suggests the method of claim 2, further comprising: receiving, from an AV, data describing whether a lane represented in the routable graph is suitable for an AV to stop; and updating the routable graph based on the data from the AV (see update in Wheeler, 0007, 0009, and 0031).
As for dependent claim 6:
Wheeler – Iagnemma suggests the method of claim 1, wherein one of the plurality of lanes comprises a start point and an end point, and generating the buffer region for the lane comprises generating a stadium- shaped region having a radius equal to the particular distance and a straight side length equal to a distance between the start point and the end point (Iagnemma, see start and end points in 0102 and Wheeler localization API in 0049).
As for dependent claim 7:
Wheeler – Iagnemma suggests the method of claim 1, wherein the particular distance is a walking distance, and each buffer region comprises an area reachable by a person walking from a point along the lane (see walking distance in 0084 and 102 in Iagnemma)
As for dependent claim 8:
Wheeler – Iagnemma suggests the method of claim 1, wherein the particular distance is a first distance and the coverage area is a first coverage area, the method further comprising: generating a second plurality of buffer regions, each of the second plurality of buffer regions corresponding to a respective lane of the plurality of lanes and comprising an area within a second distance from the lane, the second distance less than the first distance; and combining the second plurality of buffer regions to generate a second coverage area (Iagnemma, see multiple coverage areas and stopping in 0099-0102).
As for dependent claim 9:
Wheeler – Iagnemma suggests the method of claim 8, wherein the display further comprises the second coverage area overlayed on the first coverage area, such that the second coverage area and a portion of the first coverage area are visible (Iagnemma, see stopping places and coverage area in 0101-0102).
As for dependent claim 10:
Wheeler – Iagnemma suggests the method of claim 1, further comprising: retrieving historical map data, the historical map data describing coverage areas on a plurality of previous times; generating, based on the historical map data, a graduated coverage area indicating a percentage of the previous times that each portion of the coverage area can be reached; and providing a display of at least a portion of the graduated coverage area overlayed on a map of roads corresponding to at least a portion of the set of connected roads in the map database (Wheeler, 0037 and 0064 and Iagnemma, 0007 and 0009).
As for dependent claim 11:
Wheeler – Iagnemma suggests the method of claim 1, further comprising: receiving road closure data indicating that an AV cannot traverse at least one of the set of connected roads; removing at least one lane from the plurality of lanes along which an AV can stop based on the road closure data; generating a revised coverage area based on the plurality of lanes with the at least one lane removed; and providing a display of at least a portion of the revised coverage area (Wheeler, 0008 and 0058).
As for dependent claim 12:
Wheeler – Iagnemma suggests the method of claim 1, further comprising: receiving, by a user interface, a user selection of the particular distance; selecting, from a plurality of coverage areas each associated with a respective one of a plurality of different distances, the coverage area associated with the particular distance; and providing a display of the selected coverage area in the user interface (0101-0102)
As for independent claim 13:
Wheler shows a system for determining a coverage area, the system comprising: 
a map database storing data describing a graph of connected lanes and, for each of the lanes, data indicating whether an autonomous vehicle (AV) of an AV fleet is permitted to stop along the lane (0028 and 0030, Wheeler shows autonomous vehicle accessing map data containing a plurality of roads and identifying stopping location);
computer circuitry to: filter the data in the map database to select lanes along which an AV of the AV fleet is permitted to stop (0030 and 0065 shows map database where AV may stop); 
While Wheeler shows an autonomous vehicle and displaying a map, Wheeler doesn’t specifically show for each of the selected lanes, generate a buffer region comprising an area within a particular distance from the selected lane; combine the buffer regions to generate a coverage area for the AV fleet. In the same field of endeavor Iagnemma teaches for each of the selected lanes, generate a buffer region comprising an area within a particular distance from the selected lane; combine the buffer regions to generate a coverage area for the AV fleet in 0051, 0079, 0080, 0097-0099, Figures 5-7. Both Wheeler and Iagnemma teach displaying a map and identifying obstacles and stopping area. Accordingly it would have been obvious before the effective filing date of the claimed invention to a skilled artisan to modify the method of Wheeler to incorporate the teaching of Iagnemma, thus allow displaying an overlayed on a map showing a region (Iagnemma, 0099).
As for dependent claim 14:
Wheeler – Iagnemma suggests the system of claim 13, further comprising a user interface (UI) server to provide a display of at least a portion of the coverage area overlayed on a map of roads corresponding to at least a portion of the graph of connected lanes in the map database (Iagnemma, see multiple coverage areas 0099-0102).
As for dependent claim 15:
Wheeler – Iagnemma suggests the system of claim 13, the computer circuitry further configured to: receive, from an AV, data describing routability of a lane represented in the graph of connected lanes; and update the map database based on the data from the AV  (Iagnemma, 0059).
As for dependent claim 16:
Wheeler – Iagnemma suggests the system of claim 13, the computer circuitry further configured to: determine a maximum coverage area for the AV fleet, the maximum coverage area comprising areas within the particular distance from at least a portion of the graph of connected lanes; and divide a size of the coverage area by a size of the maximum coverage area to calculate a coverage ratio (Iagnemma, see multiple coverage areas and stopping areas in 0099-0102).
As for dependent claim 17:
Wheeler – Iagnemma suggests the system of claim 13, the computer circuitry further configured to: retrieve historical map data, the historical map data describing coverage areas on a plurality of previous times; and generate, based on the historical map data, a graduated coverage area indicating a percentage of the previous times that each portion of the coverage area can be reached (Wheeler, 0037 and 0064 and Iagnemma, 0007 and 0009).
As for dependent claim 18:
Wheeler – Iagnemma suggests the system of claim 13, the computer circuitry further configured to: receive road closure data indicating that an AV cannot traverse at least one of the graph of connected lanes; remove at least one lane from the selected lanes along which an AV can stop based on the road closure data; and generate a revised coverage area based on the selected lanes with the at least one lane removed (Wheeler, 0008 and 0058).
As for independent claim 19:Claim 19 contains substantial subject matter as claimed in claim 1 and is respectfully rejected along the same rationale. 
As for dependent claim 20:Claim 20 contains substantial subject matter as claimed in claim 2 and is respectfully rejected along the same rationale. 
It is noted that any citation to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).
The Examiner notes MPEP § 2144.01, that quotes In re Preda, 401 F.2d 825,159 USPQ 342, 344 (CCPA 1968) as stating  “in considering the disclosure of a reference, it is proper to take into account not only specific teachings of the reference but also the inferences which one skilled in the art would reasonably be expected to draw therefrom.” Further MPEP 2123, states that “a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID PHANTANA ANGKOOL whose telephone number is (571)272-2673. The examiner can normally be reached M-F, 7:00-3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Bashore can be reached on 571-272-4088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/David Phantana-angkool/Primary Examiner, Art Unit 2175